UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------x
In re:
                                                             Chapter 13
        Lee Wong,                                            Case No. 18-10095 (CGM)

                                    Debtor(s).
-----------------------------------------------x


                                    ORDER TO SHOW CAUSE


        WHEREAS on September 12, 2019, Lee Wong (the “Debtor”) filed a letter regarding
the dismissal of this chapter 13 case (“Debtor’s Letter”), stating, among other things, that he
retained Irene M. Costello (the “Debtor’s Attorney”) formerly of the law firm, Cabanillas &
Associates, PC, to assist with the Debtor’s chapter 13 bankruptcy case;


        WHEREAS on September 26, 2019, a hearing was held on Debtor’s Letter, and issues
regarding the representation of the Debtor by Irene Costello and Cabanillas & Associates were
raised upon the record of that hearing; AND NOW, THEREFORE, IT IS HEREBY


        ORDERED the Debtor’s Attorney, Irene Costello and a representative from Cabanillas
& Associates, PC, who is familiar with this file, APPEAR before the Court on October 24, 2019
at 9:30 a.m. at the United States Bankruptcy Courthouse located at One Bowling Green, New
York, NY 10004 and SHOW CAUSE why the fees should not be disgorged or disallowed,
pursuant to §§ 329 and 330, and New York Rules of Professional Conduct Rule 1.1 for allegedly
failing to provide competent representation to the Debtor during this case.




                                                               /s/ Cecelia G. Morris
                                                               _______________________
Dated: September 30, 2019
                                                               Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                               Chief U.S. Bankruptcy Judge
